Citation Nr: 1426391	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of fracture, left little finger.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for acid reflux. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to November 2007 and August 2008 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2014, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's residuals of fracture, left little finger, are manifested by pain, limitation of motion, interference with grip strength, and decreased range of motion upon repetitive use.  There is no evidence of ankylosis, the finger has not been amputated, and x-ray imaging shows mild osteoarthritic changes at the proximal interphalangeal (PIP) joint. 

2.  In March 2014, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of entitlement to service connection for a bilateral hearing loss disability.

3.  In March 2014, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he requested withdrawal of the appeal of entitlement to service connection for acid reflux.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of fracture, left little finger, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for acid reflux have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran adequate examinations in December 2009 and August 2012.  The examiners considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided adequate physical examinations.  The examination reports additionally discussed the clinical findings as necessary to rate the Veteran's left little finger disability under the applicable rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative and the VLJ, focused on the elements necessary to substantiate the current appellate claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Residuals of Fracture, Left Little Finger

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath, 1 Vet. App. 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors described in 38 C.F.R. § 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Unlike 38 C.F.R. §§ 4.40 and 4.45, 38 C.F.R. § 4.59 directs VA to assign the minimum compensable rating for a joint disability whenever the joint is actually painful, unstable, or misaligned.  This directive to assign the minimally compensable rating in the presence of pain applies to joint pain generally and is not limited to pain associated with arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011).  The intent of the rating schedule is to recognize actually painful, unstable, or misaligned joints, due to healed injury, as productive of disability and thereby entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

II.A. Schedular Consideration

The Veteran seeks a compensable rating for his service-connected residuals of fracture, left little finger (little finger disability).  At his March 2014 Travel Board hearing, the Veteran testified that he cannot close his finger completely to make a fist and that he has difficulty holding objects.  The Veteran's left little finger disability is currently evaluated as 0 percent disabling under Diagnostic Code (DC) 5230.  38 C.F.R. § 4.71a, DC 5230.  DC 5230 provides for a schedular maximum 0 percent (non-compensable) rating for any limitation of motion of the ring or little finger.  Id.  

DC 5227 provides for a 0 percent (non-compensable) rating for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand.  Id.  A Note to DC 5227 advises the rater to "also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of digits or interference with overall function of the hand."  38 C.F.R. § 4.71a, DC 5227. 

DC 5156 provides for a 10 percent rating where there is amputation of the little finger without metacarpal resection at the PIP joint or proximal thereto.  A maximum 20 percent rating is warranted for amputation with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, DC 5156. 

Osteoarthritis is rated as degenerative arthritis under DC 5003.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 5010.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities, the interphalangeal, metatarsal, and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  

The Veteran was afforded a VA examination in December 2009.  At that time he complained of pain in the finger with flexion.  Upon physical examination, range of motion for the left little finger was to 90 degrees for the metacarpophalangeal joint, to 90 degrees for the PIP joint, and to 30 degrees for the distal interphalangeal joint.  There was no additional decrease in range of motion with repetitive movement as relates to pain, weakness, or fatigability or incoordination.  

The Veteran could not make a full fist with the left hand, and approximation of the little finger to the proximal crease of the hand was 1 centimeter.  Articular thickening of the PIP joint and local tenderness was present.   The examiner noted pain with gripping with the left hand with local compression and no period of flare-up or bone disease.  The examiner further noted slight deformity of the PIP joint and tenderness to compression of that joint.  

An x-ray of the left hand revealed the intercarpal and metacarpal joints were within normal limits.  Mild osteoarthritic changes were noted at the PIP joint of the left little finger, with no subluxation or bone lesion.  

The Veteran was given another VA examination in August 2012.  The Veteran complained of pain and stated that he is unable to make a proper fist.  

Physical examination revealed limitation of motion, with a gap of less than 1 inch between his left little finger and the proximal transverse crease of the palm.  Additional limitation of motion was noted following repetitive-use testing, as well as a gap of less than 1 inch between the left little finger and palm.  Specific range of motion testing as to flexion and extension was not completed. 

The Veteran had pain on palpation, and muscle strength testing of the left hand grip measured 4 out of 5.  There was no evidence of ankylosis.  The examiner stated that the Veteran's little finger condition did not result in functional impairment such that he would be well served by amputation or prosthesis.  

Though the examiner noted no functional loss or functional impairment of the fingers or thumb, he additionally stated that the functional impact of the Veteran's little finger disability resulted in mild problems in his duties as Deputy Sherriff, particularly when pulling.  The examiner further noted that the December 2009 x-ray showed mild osteoarthritis on the little finger, and opined that it was most likely secondary to the Veteran's service-connected residual of left little finger fracture.  

At his March 2014 Travel Board hearing, the Veteran testified that he has flare-ups with pain at 7 out of 10 and that he can extend but not bend his little finger.  He further stated that he has pain associated with movement and has difficulty gripping objects.  The Veteran did not think he would be better off with amputation of his finger. 

Based on the above evidence, entitlement to a compensable disability rating for the Veteran's service-connected left little finger disability cannot be granted.  While the Veteran has limitation of motion as a result of his disability, only a non-compensable disability rating can be assigned for any limitation of motion of a little finger under DC 5230.  

Additionally, there was no evidence that the Veteran suffers from ankylosis of the left little finger.  The Board also finds that the symptoms and functional impairment noted do not approximate amputation of the involved finger, as the Veteran still has retained most function of the hand, albeit limited with some activities.  Such minor limitations cannot reasonably be said to approximate amputation.  Accordingly, ratings under DCs 5227 and 5156 are not warranted.  

The Board has also considered the Veteran's osteoarthritis of the left little finger as associated with his service-connected disability; however, under DC 5003, where limitation of motion is non-compensable under the applicable rating criteria, a 10 percent disability evaluation will be assigned for arthritis only for "each major joint or group of minor joints."  As noted above, for purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints, while multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered to be a group of minor joints.  38 C.F.R. § 4.45(f).  Here, the Veteran has been diagnosed with osteoarthritis in only one minor joint, the PIP joint of his left little finger.  Thus, the Veteran does not have "multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities" and his arthritis cannot be said to affect a group of minor joints as only one service-connected minor joint is affected.  Accordingly, the Veteran does not meet the criteria for a compensable rating under DC 5003.  

The Board additionally has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. 202.  Here, the Board notes the Veteran's testimony regarding impairment of function in his occupation as a police officer, such as difficulty in handcuffing, gripping, or holding a suspect, as well as the August 2012 VA examination report finding that the Veteran suffers from additional limitation of motion upon repetitive use of his left little finger and has mild functional loss in activities such as pulling.  However, as discussed above, a 0 percent disability rating is the maximum evaluation under DC 5230 for limitation of motion of the little finger.  When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable code (after all other potential codes have been considered), further consideration of functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In summary, although the Board is sympathetic to the Veteran's claim for a higher rating, as the preponderance of the evidence is against that claim, there is no basis upon which to grant a compensable disability evaluation.  38 U.S.C.A. § 5107.

II.B. Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board 
must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular referral is not warranted in this case, as the schedular rating criteria reasonably reflects the Veteran's disability level and symptomatology.  The Veteran's reported difficulties, including pain and limitation of motion, are fully contemplated by the rating schedule.  Specifically, the rating schedule allows for consideration of symptomatology of the left little finger to include limitation of motion, ankylosis, arthritis, and pain.  See 38 C.F.R. § 4.71a, DCs 5003, 5227, 5230.  The rating criteria also contemplate more significant impairment, including amputation of the finger and loss of use of the entire hand due to amputation and muscle injuries.  See 4.71a, DCs 5155, 5309.  

For the sake of completeness, the evidence does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment while working as a result of his service-connected left little finger disability.  The Board recognizes that the Veteran's little finger disability prevents him from closing his fist and causes pain upon use, including when grasping objects and persons during his duties as a police officer.  However, the medical evidence of record reflects that the Veteran is right hand dominant and that his left little finger disability results in mild problems.  The Veteran does not allege that his disability prevents him from obtaining or retaining employment.  Accordingly, the criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology and referral for extraschedular consideration is not warranted. 

III.  Bilateral Hearing Loss and Acid Reflux

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a signed and written statement received in March 2014, the Veteran stated that he wished to withdraw the issues of entitlement to service connection for bilateral hearing loss and acid reflux.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

Entitlement to a compensable rating for service-connected residuals of fracture, left little finger, is denied. 

The appeal of entitlement service connection for a bilateral hearing loss disability is dismissed.

The appeal of entitlement service connection for acid reflux is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


